LEHAN, Judge.
We reverse the trial court’s denial of defendant’s motion for attorney’s fees following the voluntary dismissal of the fourth amended complaint in this lawsuit. The suit was a claim for breach of a lease agreement. The lease agreement entitled the prevailing party in any litigation arising out of that agreement to recover attorney’s fees.
Defendant was the prevailing party. Stuart Plaza, Ltd. v. Atlantic Coast Development, Corp., 493 So.2d 1136 (Fla. 4th DCA 1986); Dolphin Towers Condominium Assoc. v. Del Bene, 388 So.2d 1268 (Fla. 2d DCA 1980). As prevailing party, defendant was entitled to attorney’s fees in these circumstances. Stuart.
Reversed and remanded for proceedings in which the amount of attorney’s fees to be awarded in favor of defendant against the plaintiff named in the voluntarily dismissed amended complaint shall be determined.
SCHEB, A.C.J., and RYDER, J., concur.